EXHIBIT 10.55.1


CHANGE IN TERMS AGREEMENT


This Change in Terms Agreement (this “CIT”) is made as of and delivered on April
17, 2008, by and between Mission West Properties, Inc., a Maryland corporation
(“Borrower”), and Heritage Bank of Commerce (the “Bank”).


Recitals


A. As of March 4, 2008, the Bank and Borrower entered into certain agreements
(the “March 2008 Loan Documents”) including but not limited to a Revolving
Credit Loan Agreement (the “Agreement”) pursuant to which the Bank agreed,
subject to the terms and conditions set forth therein, to lend up to the sum of
Ten Million Dollars ($10,000,000.00) to Borrower, and pursuant to which Borrower
agreed to repay the loan on or before June 15, 2009.
 
B. The Borrower now desires to borrow up to Seventeen Million Five Hundred
Thousand Dollars and no cents ($17,500,000.00) from the Bank from time to time
to meet the working capital needs of the Borrower; and


C. The Bank is willing to provide such financing subject to the terms and
conditions set forth in this Agreement.
 
In consideration of the premises and the mutual promises herein contained,
Borrower and the Bank agree as follows:


Agreement


1. Incorporation of Recitals. Each of the foregoing Recitals is hereby
incorporated herein by this reference as though set forth in full herein.


2.  Commitment Amount. The definition of “Commitment Amount” in Section 1.1 of
the Revolving Credit Loan Agreement is hereby replaced in full by the following:
“Commitment Amount” shall mean, as of any applicable date of determination,
Seventeen Million Five Hundred Thousand Dollars ($17,500,000.00)."


3. Minimum Loan Fee. The first sentence in Section 2.9.1 of the Agreement is
hereby deleted and replaced by the following: “The Borrower shall pay to the
Bank a minimum loan fee of Seventeen Thousand Five Hundred Dollars ($17,500.00)
(the “Minimum Loan Fee”).”


4. Conditions Precedent. At the Bank’s sole and absolute option and for its
benefit, the effectiveness of this CIT and Bank’s obligations hereunder are
conditioned upon the satisfaction of each and all of the following conditions on
or before April 17, 2008:


(a) Borrower shall have paid to the Bank the sum of Seven Thousand Five Hundred
Dollars ($7,500.00) in order to bring its currently paid Minimum Loan Fee of Ten
Thousand Dollars to the required total of Seventeen Thousand Five Hundred
Dollars ($17,500,000.00).


(b) Borrower shall have paid one-half of Bank’s attorneys’ fees incurred in
preparing this Agreement and any related documents in the current estimated sum
of Nine Hundred Dollars ($900.00.), Borrower’s share Four Hundred Fifty Dollars
($450.00)


(c) Borrower shall have executed and delivered to the Bank an Amended and
Restated Revolving Credit Note (the “Amended Note”) in the form attached hereto
as Exhibit A. All references in the Agreement to either the “Revolving Credit
Note” or the “Note” shall refer to the original Revolving Credit Note until such
time as Borrower executes and delivers the Amended Note, after which time all
references in the Revolving Credit Loan Agreement to either the “Revolving
Credit Note” or the “Note” shall refer to the Amended Note.


(d) Borrower shall have provided to the Bank a copy of resolutions of the Board
of Directors of the Borrower in form satisfactory to the Bank in its sole and
absolute discretion authorizing the execution, delivery, and performance of this
CIT, the borrowing hereunder, and the Amended Note, which shall have been
certified by the Secretary or Assistant Secretary of the Borrower as of the date
of delivery as being complete, accurate, and in effect by a certification in the
form attached hereto as Exhibit B.


5. No Other Changes to March 2008 Loan Documents. Except as expressly stated in
this CIT or the Amended Note, there are no other changes or modifications to the
March 2008 Loan Documents, and all terms of the March 2008 Loan Documents remain
in effect.  



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower and the Bank have caused this CIT to be
executed by their duly authorized officers as of the day and year first written
above.


MISSION WEST PROPERTIES, INC.
A Maryland corporation
   
By:
/s/ Raymond V. Marino
   
Print Name: 
Raymond V. Marino
   
Its:
President & COO
   
HERITAGE BANK OF COMMERCE
   
By:
/s/ Roxanne Vane
   
Its:
Senior Vice President


--------------------------------------------------------------------------------



AMENDED AND RESTATED REVOLVING CREDIT NOTE


$17,500,000.00
San Jose, California



April 17, 2008


FOR VALUE RECEIVED, the undersigned promises to pay to the order of HERITAGE
BANK OF COMMERCE (the “Bank”) at 150 Almaden Boulevard, San Jose, California (or
such other place as Bank may designate), on June 15, 2009 (the “Termination
Date”), the principal sum or so much of the principal sum of Seventeen Million
Five Hundred Thousand Dollars ($17,500,000.00) as may from time to time have
been advanced and be outstanding under that certain Revolving Credit Loan
Agreement dated March 4, 2008, between the undersigned and the Bank (the
“Agreement”) plus all accrued but unpaid interest thereon. Capitalized terms
used herein without definition shall have the same meanings as in the Agreement.


The unpaid principal amount of this Note shall bear interest at the rate
provided in the Agreement, which Agreement, as it may be amended from time to
time, is by this reference incorporated herein and made a part hereof. Interest
shall be payable to the extent accrued on the first day of each consecutive
calendar month, beginning March 4, 2008, with all remaining interest due and
payable on the Termination Date.


This Note is a Master Note under which sums must be repaid from time to time,
and under which Revolving Loans may be made by the Bank up to the Commitment
Amount, pursuant to the terms and conditions of the Agreement, and the books and
records of the Bank shall constitute prima facie evidence of the amount of the
Indebtedness at any time owing hereunder or under the Agreement, provided,
however, that the failure by the Bank so to record any such amount or any error
in so recording any such amount shall not limit or otherwise affect the
obligations of the Borrower under this Note or the Agreement to repay the
principal amount of all the Revolving Loans outstanding together with all
interest accrued or accruing thereon.


The unpaid principal amount of all Revolving Loans, unless accelerated in
accordance with the terms of the Agreement, if not paid sooner, will be due and
payable, together with all accrued and unpaid interest and all other amounts due
and unpaid under the Agreement, on the Termination Date.


Interest on the Revolving Loans is payable in arrears on the first day of each
month during the term of the Agreement and as set forth in the Agreement. The
Agreement provides for the payment by Borrower of various other charges and fees
in addition to interest charges as more fully set forth in the Agreement.


All payments of any amount becoming due under this Note shall be made in the
manner provided in Section 2.11 of the Agreement.


Reference is made to the Agreement for, among other things, the conditions under
which this Note may or must be paid in whole or in part prior to the Termination
Date (whether accelerated or otherwise).


If an Event of Default (as defined in the Agreement) occurs and is not cured
within the time provided for by the Agreement, the Bank may exercise any one or
more of the rights and remedies granted by the Agreement or any of the Loan
Documents or available under applicable law, including without limit the right
to accelerate this Note or the Indebtedness, and may set off against the
principal of and interest on this Note or against any other Indebtedness (i) any
amount owing by the Bank to the undersigned, (ii) any property of the
undersigned at any time in the possession of the Bank or any Affiliate (as that
term is defined in the Agreement) of the Bank and (iii) any amount in any
deposit or other account (including without limit an account evidenced by a
certificate of deposit) of the undersigned with the Bank or any Affiliate of the
Bank.


The undersigned and its successors and assigns and all accommodations parties,
guarantors and endorsers (i) waive presentment, demand, protest and notice of
dishonor, (ii) agree that no extension or indulgence to the undersigned or
release or non-enforcement of any security, with or without notice, shall affect
the obligations of any accommodation party, guarantor or endorser, and (iii)
agree to reimburse the holder of this Note for any and all costs and expenses
incurred in collecting or attempting to collect any and all principal and
interest under this Note (including, but not limited to, court costs and
attorney fees, whether in-house or outside counsel is used and whether such
costs and expenses are incurred in formal or informal collection actions,
federal bankruptcy proceedings, appellate proceedings, probate proceedings, or
otherwise, all as more specifically set forth in Sections 8.7 and 8.8 of the
Agreement). This Note shall be governed by and construed in accordance with the
laws of the State of California.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Note has been delivered and accepted at Cupertino,
California and the undersigned has executed this Note as of the 17th day of
April, 2008.


MISSION WEST PROPERTIES, INC.
A Maryland corporation
   
By:
/s/ Raymond V. Marino
   
Print Name: 
Raymond V. Marino
   
Its:
President & COO


--------------------------------------------------------------------------------


 